NO. 07-03-0427-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

DECEMBER 3, 2003

______________________________


MARTIN ALCOZER, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

NO. A15084-0308; HONORABLE ROBERT W. KINKAID, JR., JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Appellant, Martin Alcozer, was convicted of the offense of Escape in the 64th
District Court of Hale County, and thereafter gave notice of appeal.
	The clerk of this court received, and on November 26, 2003, filed a motion to
dismiss which represents that appellant desires to withdraw the notice of appeal.  The
motion to dismiss is signed by appellant and counsel of record for appellant.  No decision
of this Court having been rendered prior to the receipt of appellant's motion, the motion
to dismiss is hereby granted.  Tex. R. App. P. 42.2(a).
	Accordingly, the appeal is dismissed.  Having dismissed the appeal at the personal
request of appellant and his attorney, no motion for rehearing will be entertained and our
mandate will issue forthwith.
							Phil Johnson
							Chief Justice


Do not publish.

courts have no authority to issue writs of
prohibition to protect unappealed judgments.  See Holloway v. Fifth Court of Appeals, 767
S.W.2d 680, 683 (Tex. 1989).  Accordingly, the petitions for writ of mandamus and writ of
prohibition are denied.
							Per Curiam